Citation Nr: 1545977	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  14-14 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for a migraine headache disability.

2.  Entitlement to an initial rating in excess of 10 percent for a left hip disability.  

3.  Entitlement to a compensable initial rating for limitation of extension of the left thigh.  

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for a left knee disability.  

6.  Entitlement to service connection for a right knee disability.

7.  Entitlement to service connection for arthritis.  

8.  Entitlement to service connection for keratoconus.  

REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to September 1992. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The issue of entitlement to a total disability rating for individual unemployability has been raised by the record (see June 2012 email correspondence) but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b). 


REMAND

Review of the record indicates that there are outstanding and relevant VA treatment records, notably those dated prior to July 4, 2009, and those dated after June 3, 2011.  They must be obtained.   

The record also indicates that the Veteran previously applied for benefits from the Social Security Administration (SSA).  Records in the possession of the SSA could be supportive of the Veteran's claims; thus, further development to obtain those records is in order.  

With regard to the sleep apnea and knee claims, based on the lay evidence of symptoms during service and the current diagnoses, opinions are needed to determine whether the current sleep apnea or a current knee disability began in service.  Although the record includes an opinion from a VA medical professional as to the relationship between the left knee disability and service, the Board finds the rationale is somewhat unclear and the matter would be aided by an additional opinion.  

With regard to the increased rating claims, the Veteran was most recently afforded VA examinations to determine the degree of severity of the disabilities in 2012.  Subsequent to the examination, the Veteran and his spouse have provided statements suggesting an increase in severity of the headache disability.  Therefore, the Board has determined that the Veteran should be afforded another VA examination to determine the current degree of severity of the headache disability.  In light of the need for a remand for records, the Veteran should also be afforded another VA examination to determine the current degree of severity of the left hip/thigh disability.  

In light of these circumstances, this case is remanded to the Appeals Management Center (AMC) for the following actions:

1.  Undertake appropriate development to obtain a copy of any SSA disability determination for the Veteran and a copy of the records upon which the determination was based.  

2.  Obtain all VA treatment records for the Veteran dated prior to July 4, 2009, and dated from June 3, 2011 to the present.

3.  Afford the Veteran a VA examination to determine the current degree of severity of the service-connected left hip/thigh disorder.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed and the examiner should address the Veteran's left hip/thigh disorder in accordance with VA rating criteria.

4.  Afford the Veteran a VA examination to determine the current degree of severity of the service-connected headache disability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed and the examiner should address the Veteran's headache disability in accordance with VA rating criteria.

5.  Afford the Veteran an examination to determine the etiology of the sleep apnea.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's sleep apnea began in service, was caused by service, or is otherwise related to service.

A complete rationale must be provided for any opinion offered.


6.  Afford the Veteran an examination to determine the etiology of the right and left knee disabilities.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any right or left knee disability began in service, wass caused by service, or is otherwise related to service.

A complete rationale must be provided for any opinion offered.

7.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).











_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






